DETAILED ACTION
In application filed on 8/27/2020, Claims 1-4, 8-10, 13-16, 19-20, 23-27, 29 and 31 are pending. Claims 1-4, 8-10, 13-16, 19-20, 23-27, 29 and 31 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020, 01/07/2021, 01/25/2021 and 07/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bartsch et al. (US 8940147B1)

Regarding Claim 1, Bartsch teaches a microfluidic device, comprising: 
a first substrate structure having a first substrate surface (Fig. 1B, ref. 150, referred to as substrate); 
a second substrate structure having a second substrate surface (Fig. 1B, ref. 155, referred to as substrate) facing the first substrate surface (See Fig. 1B) and spaced apart from the first substrate surface(Fig. 1B, ref. 150, referred to as substrate) to form multiple fluid channels for one or more droplets (See Col. 25, lines 14-21, for the introduction of an additional droplet through another fluid conduit) between the first substrate structure(Fig. 1B, ref. 150, referred to as substrate) and the second substrate structure  (Fig. 1B, ref. 155, referred to as substrate); and
a plurality of electrodes (Fig. 1B, refs. 162 and 160)  adjacent to the multiple fluid channels (See Fig. 1B) for moving the droplets by electrowetting (Col 2, lines 23-26); wherein the multiple fluid channels (See Col. 25, lines 14-21, for the introduction of an additional droplet through another fluid conduit) comprise: 
a first region (Col. 26, lines 10-11, referred to as a fluid conduit (e.g. capillary 921)  including a first fluid channel for receiving a droplet (Col. 26, lines 9-12, …of sample DNA to be prepared for sequencing may be delivered to the microfluidic hub through a fluid conduit (e.g. capillary 921) using a positive displacement syringe pump 910. The droplet may increases…); 
a second region including a second fluid channel (Fig. 14, ref. 922 referred to as other fluid conduits (e.g. capillaries…) for receiving one or more reagents (Fig. 14, ref. 922 ; Col. 26, lines 15-17, …other fluid conduits (e.g. capillaries 922 containing reagents for the Nextera reaction (e.g. enzymes, buffers, wash fluids, magnetic beads, decontamination fluids); 
a third region (Fig. 14, ref. 905, referred to as microfluidic hub; Col. 20, lines 30-35, … having fluidic conduits that may be used to introduce and/or remove fluids from a space between surfaces) in communication with the first region and the second region (Col. 15, lines 47-48, … the microfluidic hub may serve as an interface between multiple fluid modules), the third region including a third fluid channel configured to mix the droplet with the one or more reagents to obtain a mixed droplet (Col. 24, lines 58-60, …fluids may be moved, reacted, mixed, or otherwise manipulated within the microfluidic hub; See lines 27-33 for droplet mixing); and 
a fourth region (Fig. 14, ref. 925, referred to as Nextera reaction module) in communication (See Fig. 14 for fluidic communication)  with the third region (Fig. 14, ref. 905, referred to as microfluidic hub; Col. 20, lines 30-35, … having fluidic conduits that may be used to introduce and/or remove fluids from a space between surfaces), the fourth region including a fourth fluid channel  configured to process the mixed droplet  (Fig. 14, ref. 930, referred to as microreactor); 
wherein the microfluidic device further comprises: 
a first heating element and a second heating element disposed on either side, respectively, of the third region of the fluid channel (Col. 8, lines 51-53, patterned electrodes may be used to provide voltages, electric fields, heating, thermometry, or otherwise provide functionality to a microfluidic system; See Fig. 2A-B; Also see Col. 12, lines 40-60) ; and 
a third heating element and a fourth heating element disposed on either side (Col. 26, lines 35-37, …microreactor 930 embedded in a thermal heater block as thermal heater block; See Col. 12, lines 40-60, Examples of thermal interface elements include thermocouples, heaters, thermoelectric heater/cooler elements,…which may be used to conduct heat to or from a droplet brought into contact with them...), respectively, of the fourth region (Fig. 14, ref. 925, referred to as Nextera reaction module) of the fluid channel  (Fig. 14, ref. 930, referred to as microreactor) ; See Col. 12, lines 40-60, Examples of thermal interface elements include thermocouples, heaters, thermoelectric heater/cooler elements, thermopiles, resistive temperature detectors, incandescent filaments, and thermally conductive wires, rods, or needles generally, which may be used to conduct heat to or from a droplet brought into contact with them...). 

 Regarding Claim 2, Bartsch teaches a microfluidic device of claim 1, wherein the microfluidic device is configured to perform droplet amplification in the fourth region (Col. 26, lines 60-67, …purified DNA may then be reintroduced to the microfluidic hub 905 ( e.g. the fixture) for the next step: amplification. DNA may now be mixed with amplification reagents…).

Regarding Claim 8, Bartsch teaches a microfluidic device of claim 1,
wherein the first substrate structure (Fig. 1B, ref. 150, referred to as substrate) comprises a first base substrate (See Annotated Fig. 1A) and a first dielectric layer (Fig. 1B, referred to as insulator) disposed over the first base substrate (See Annotated Fig. 1A), with the first substrate surface  (See Annotated Fig. 1A) overlying the first dielectric layer (Fig. 1B, referred to as insulator); and
wherein the plurality of electrodes (Fig. 1B, refs. 162 and 160)  are disposed in the first dielectric layer (Fig. 1B, referred to as insulator).

Regarding Claim 9, Bartsch teaches a microfluidic device of claim 1, wherein the plurality of electrodes (Fig. 1B, refs. 162 and 160)  in the first substrate structure (Fig. 1B, ref. 150, referred to as substrate)  comprises a plurality of actuation electrodes (Col. 3, lines 23-25; Col. 4, lines 51-52); and
wherein the second substrate structure (Fig. 1B, ref. 155, referred to as substrate) comprises a second base substrate (See Annotated Fig. 1A)  and a common electrode (Col. 3, lines 23-30, referred to as ground electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Bartsch et al. (US008940147B1) in view of Li et al. (US20150225772A1)
Regarding Claim 4, Bartsch teaches a microfluidic device of claim 1, wherein the fourth region  (Fig. 14, ref. 925, referred to as Nextera/PCR reaction module) ; configured for droplet digital PCR (Polymerase Chain Reaction) (Fig. 14, ref. 925, referred to as Nextera/PCR reaction module).

Bartsch does not teach that the fourth region comprises a hydrophobic surface region.  
In the analogous art of micro liquid phase reaction method based on a substrate with hydrophilic-hydrophobic patterned surfaces, Li teaches moving a liquid phase system which contains other substances taking part in the forming of the PCR reaction system and is an aqueous phase system over the hydrophobic smooth plane to render the second liquid phase system automatically congregate at each hydrophilic bonding point so as to form tiny reaction droplets (Para 0042, 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bartsch and Li to incorporate a hydrophobic surface region, as taught by Li, which is motivated by the need for a liquid phase system which contains other substances taking part in the forming of the PCR reaction system and is an aqueous phase system over the hydrophobic smooth plane to render the second liquid phase system automatically congregate at each hydrophilic bonding point so as to form tiny reaction droplets (Para 0044). . Doing so allows for an optical reaction conditions for amplification reaction to be attained.


    PNG
    media_image1.png
    539
    1047
    media_image1.png
    Greyscale

Bartsch, Fig. 1A

Claims 10, 14-16 19-20 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over by Bartsch et al. (US 8940147B1)
Regarding Claim 10, Bartsch teaches a microfluidic device of claim 1, further comprising one or more temperature sensors (Col. 12, lines 52-53, referred to as temperature detectors) ; the first substrate surface (See Annotated Fig. 1A; Col. 12, lines 40-43, …frame generally provide the ability to introduce and precisely position a variety of objects ( e.g. interface elements) in the space between the two substrates/surfaces). 

Bartsch does not necessarily teach that the one or more temperature sensors is disposed on the first substrate surface. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the one or more temperature sensors being disposed on the first substrate surface.  Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.


Regarding Claim 14, Bartsch teaches a microfluidic device of claim 1, further comprising one or more temperature sensors (Col. 12, lines 52-53, referred to as temperature detectors) ; the second substrate surface (See Annotated Fig. 1A; Col. 12, lines 40-43, …frame generally provide the ability to introduce and precisely position a variety of objects ( e.g. interface elements) in the space between the two substrates/surfaces). 

Bartsch does not necessarily teach that the one or more temperature sensors is disposed on the second substrate surface. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the one or more temperature sensors being disposed on the first substrate surface.  Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.


Regarding Claim 15, Bartsch teaches a microfluidic device, comprising:
a first substrate structure having a first substrate surface  (Fig. 1B, ref. 150, referred to as substrate), at least a portion of the first substrate surface being hydrophobic (Col. 7, lines 26-28, …second surface may furthermore be coated with electrically insulating layers and/or hydrophobic layers, allowing it-in conjunction with a substrate; Col. 9, lines 1-4, …substrates may also support a hydrophobic material. Example hydrophobic materials…), the first substrate surface configured to receive one or more droplets (See Col. 25, lines 14-21, for the introduction of an additional droplet through another fluid conduit);
a plurality of electrodes  (Fig. 1B, refs. 162 and 160)  disposed in the first substrate structure  (Fig. 1B, ref. 150, referred to as substrate) and configured to apply an electric field to the one or more droplets (Col. 2, lines 10-16);
a second substrate structure having a second substrate surface (Fig. 1B, ref. 155, referred to as substrate) facing the first substrate surface (See Fig. 1B) and spaced apart from the first substrate surface(Fig. 1B, ref. 150, referred to as substrate) to form a fluid channel (See Col. 25, lines 14-21, for the introduction of an additional droplet through another fluid conduit) between the first substrate structure(Fig. 1B, ref. 150, referred to as substrate) and the second substrate structure  (Fig. 1B, ref. 155, referred to as substrate), at least a portion of the second substrate surface being hydrophobic(Col. 7, lines 26-28, …second surface may furthermore be coated with electrically insulating layers and/or hydrophobic layers, allowing it-in conjunction with a substrate; Col. 9, lines 1-4, …substrates may also support a hydrophobic material. Example hydrophobic materials…);
a first heating element (Col. 8, lines 51-53, patterned electrodes may be used to provide voltages, electric fields, heating, thermometry, or otherwise provide functionality to a microfluidic system; See Fig. 2A-B; Also see Col. 12, lines 40-60)  adjacent to the first substrate structure (Fig. 1B, ref. 150, referred to as substrate) and ; of the first substrate surface (Fig. 1B, ref. 150, referred to as substrate);
a second heating element (Col. 8, lines 51-53, patterned electrodes may be used to provide voltages, electric fields, heating, thermometry, or otherwise provide functionality to a microfluidic system; See Fig. 2A-B; Also see Col. 12, lines 40-60) adjacent to the second substrate structure  (Fig. 1B, ref. 155, referred to as substrate) and ; of the second substrate surface (Fig. 1B, ref. 155, referred to as substrate); and
one or more temperature sensors (Col. 12, lines 52-53, referred to as temperature detectors)  disposed adjacent to the fluid channel between the first substrate structure (Fig. 1B, ref. 150, referred to as substrate) and the second substrate structure (Fig. 1B, ref. 155, referred to as substrate).

Bartsch does not necessarily teach that the first and second heating elements are disposed on opposite sides of the first substrate and second substrate surfaces.  
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the first and second heating elements being disposed on opposite sides of the first substrate and second substrate surfaces.  Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 16, Bartsch teaches a microfluidic device of  claim 15, wherein:
the first heating element is a TEC (thermoelectric cooler) Peltier heater (Col. 12, lines 50-54; Col. 30 line 49 and the second heating element is a resistive heater (See Col. 5, lines 25-26; Col. 30 , line 49.
Regarding Claim 19, Bartsch teaches a microfluidic device of  claim 15,
wherein the first substrate structure (Fig. 1B, ref. 150, referred to as substrate) comprises a first base substrate (See Annotated Fig. 1A) and a first dielectric layer (Fig. 1B, referred to as insulator) disposed over the first base substrate (See Annotated Fig. 1A), with the first substrate surface  (See Annotated Fig. 1A) overlying the first dielectric layer (Fig. 1B, referred to as insulator); and
wherein the plurality of electrodes (Fig. 1B, refs. 162 and 160)  are disposed in the first dielectric layer (Fig. 1B, referred to as insulator).

Regarding Claim 20, Bartsch teaches a microfluidic device of claim 15, wherein the plurality of electrodes (Fig. 1B, refs. 162 and 160)  in the first substrate structure (Fig. 1B, ref. 150, referred to as substrate)  comprises a plurality of actuation electrodes (Col. 3, lines 23-25; Col. 4, lines 51-52); and
wherein the second substrate structure (Fig. 1B, ref. 155, referred to as substrate) comprises a second base substrate (See Annotated Fig. 1A)  and a common electrode (Col. 3, lines 23-30, referred to as ground electrode).


Regarding Claim 24, Bartsch teaches a microfluidic device of claim 15, further comprising one or more temperature sensors (Col. 12, lines 52-53, referred to as temperature detectors) ; the first substrate surface (See Annotated Fig. 1A; Col. 12, lines 40-43, …frame generally provide the ability to introduce and precisely position a variety of objects ( e.g. interface elements) in the space between the two substrates/surfaces). 

Bartsch does not necessarily teach that the one or more temperature sensors is disposed on the first substrate surface. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the one or more temperature sensors being disposed on the first substrate surface.  Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Claims 13 and 23 are  rejected under 35 U.S.C. 103 as being unpatentable over by Bartsch et al. (US008940147B1) in view of Fraley et al. (US20210241857A1).

Regarding Claim 13, Bartsch teaches a microfluidic device of claim 10, wherein the each of the one or more temperature sensors  (Col. 12, lines 52-53, referred to as temperature detectors);. 

Bartsch does not teach an NTC (native temperature coefficient) thermistor. 
In the analogous art of nucleic acid analysis via a platform which incorporates a digital sample partitioning platform such as a microfluidic chip or digital droplet platform and instrumentation to accomplish universal amplification, High Resolution Melting (HRM), Fraley teaches that sensors can provide temperature feedback to the temperature controller to allow for fast and sensitive control of the system temperatures through control of the thermoelectric device 940 and the fan 960. Sensors useful in the system include, e.g., RTD sensors, negative temperature coefficient (NTC) thermistors, and the like (Para 0086, 0134)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bartsch and Fraley to incorporate an NTC (native temperature coefficient) thermistor, as taught by Fraley which is motivated by the need to have sensors providing temperature feedback to the temperature controller to allow for fast and sensitive control of the system temperatures through control of the thermoelectric device (Fraley, Para 0086). Doing so allows for  optimization of the heat transfer in the system. 

Regarding Claim 23, Bartsch teaches a microfluidic device of claim 15, wherein the each of the one or more temperature sensors  (Col. 12, lines 52-53, referred to as temperature detectors) ;. 

Bartsch does not teach an NTC (native temperature coefficient) thermistor. 
In the analogous art of nucleic acid analysis via a platform which incorporates a digital sample partitioning platform such as a microfluidic chip or digital droplet platform and instrumentation to accomplish universal amplification, High Resolution Melting (HRM), Fraley teaches that sensors can provide temperature feedback to the temperature controller to allow for fast and sensitive control of the system temperatures through control of the thermoelectric device 940 and the fan 960. Sensors useful in the system include, e.g., RTD sensors, negative temperature coefficient (NTC) thermistors, and the like (Para 0086, 0134)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bartsch and Fraley to incorporate an NTC (native temperature coefficient) thermistor, as taught by Fraley which is motivated by the need to have sensors providing temperature feedback to the temperature controller to allow for fast and sensitive control of the system temperatures through control of the thermoelectric device (Fraley, Para 0086). Doing so allows for  optimization of the heat transfer in the system. 

Allowable Subject Matter
Claims 3, 25-27, 29 and 31 is  being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Bartsch, neither teaches nor fairly suggests that the fourth region comprises a plurality of hydrophilic surf ace regions spaced apart from one another by hydrophobic surface regions, the fourth region configured to process the mixed droplet such that a portion of the droplet forms a plurality of microdroplets on the hydrophilic surface regions when the droplet moves over the hydrophilic surface regions (as claimed in Claim 3); 

providing a first substrate structure and a second substrate structure, the first substrate structure having a first substrate surface and the second substrate structure having a second substrate surface, the second substrate surface facing the first substrate surface and spaced apart from the first substrate surface by a distance to form a fluid channel for one or more droplets;
determining fluid channel temperature from one or more temperature sensors disposed on the first substrate surface; and
controlling the temperature of the fluid channel by: 
controlling a first heating element disposed adjacent to the first substrate surface based on the fluid channel temperature in the fluid channel; and
controlling a second heating element disposed adjacent to the second substrate surface based on the fluid channel temperature in the fluid channel (as claimed in Claim 25).
Moreover, Claims 26-27, 29 and 31 would be allowable because of its dependence on claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797